Citation Nr: 0833059	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-28 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs ((VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from August 1995 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2003 rating 
decision, by the Houston, Texas, Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for tinnitus.  He perfected a timely appeal to 
that decision.  

The Board notes that, in his substantive appeal (VA Form 9), 
received in September 2005, the veteran requested a personal 
hearing by videoconference at the local RO.  The hearing was 
scheduled to be conducted at the Houston, Texas RO on August 
18, 2008; however, the veteran failed to report to the 
scheduled hearing.  As the record does not contain further 
indication that the veteran or his representative has 
requested that the hearing be rescheduled, the Board deems 
the veteran's request for a hearing to be withdrawn.  38 
C.F.R. § 20.704.  


FINDING OF FACT

Tinnitus was not manifest in service and is not attributable 
to service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2003 from the RO to the veteran which 
was issued prior to the RO decision in June 2003.  An 
additional letter was issued in February 2008.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim and of herald VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
veteran was afforded a VA examination in April 2003.  
Moreover, the July 2005 SOC provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It also appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  


In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and his 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated under pertinent guidelines.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for tinnitus, given 
that the veteran has offered testimony at a hearing before 
the Board, given that he has been provided all the criteria 
necessary for establishing service connection, and 
considering that the veteran is represented by a highly 
qualified service organization, we find that there has been 
fundamental fairness.  


II.  Factual background.

The record indicates that the veteran served on active duty 
from August 1995 to August 2000.  His DD Form 214 reflects 
that the veteran's military occupational specialty was 
communications operator.  The service medical records do not 
reflect any complaints of or treatment for any ear problems, 
including ringing in the ears (tinnitus).  At the time of the 
separation examination, in March 2000, clinical evaluation of 
the ears was normal.  

The veteran's claim for service connection for tinnitus was 
received in February 28, 2003.  The veteran was afforded a VA 
compensation examination in April 2003, at which time he 
reported "ringing" in both ears since 1996.  It was noted 
that the veteran served on active duty as a communications 
operator.  He reported being exposed to generator and auto 
repair noise without hearing protection in service.  The 
examiner noted that tinnitus is a subjective complaint, and 
that there are no objective measures exist to validate its 
presence or absence.  The examiner stated that, due to the 
frequency of the tinnitus "five minutes" per day, he was 
unable to ethically relate this to an incident in veteran's 
military career.  The examiner noted that the veteran's 
report of subjective tinnitus does not sound outside the 
norm.  He concluded that the reported tinnitus is not 
consistent with that of noise exposure.  


III.  Pertinent Laws and Regulations.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  
In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the postservice symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake 524 F. 3d 1306 (2008).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis.

A review of the evidence shows that service connection for 
tinnitus is not warranted.  The Board accepts that the 
veteran was exposed to noise in-service and has a current 
diagnosis tinnitus.  However, the service medical records are 
negative for any complaints and findings of tinnitus, and the 
April 2003 VA examiner stated that the veteran's tinnitus is 
not consistent with that of noise exposure.  In this regard, 
while the record demonstrates a current diagnosis of 
tinnitus, it does not contain reliable evidence which relates 
this claimed disability to any injury or disease in service.  
Absent reliable evidence relating this disability to service, 
the claim of entitlement to service connection must be 
denied.   

The Board recognizes that the veteran states that he has 
tinnitus which is due to noise exposure in service, and 
accepts that he is competent to report that he experienced 
tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, the Board finds the opinion of the VA 
Audiological examiner to be more probative than the veteran's 
lay opinion and consistent with the record.  The examiner 
reviewed the claims file and noted that there was no 
reference to tinnitus in the service medical records.  
Additionally, the Board notes that the first objective 
reference to tinnitus in any medical records is in 2003 when 
the veteran sought to establish service connection for 
tinnitus, more than three years after separation.  

The Board notes that the veteran has reported that he has 
suffered from tinnitus since service.  However, the Board 
finds such report to be unreliable.  As noted above, he did 
not report any tinnitus in service or at the time of his 
discharge from service.  The Court has established that 
symptoms, not treatment, are the essence of continuity of 
symptomatology.  However, in a merits context, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, there is a phenomenal gap in evidence 
of complaints, treatment or any indicia of disability 
including routine examinations.  Furthermore, when examined 
for separation, the veteran was provided an opportunity to 
report a medical history; although he reported some history, 
he did not report a history of tinnitus.  His silence, when 
otherwise affirmatively speaking, constitutes negative 
evidence.  The veteran's assertions of continuity, even if 
sworn, are not credible.  The silence of the record in 
proximity to service constitutes negative evidence.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997); McCormick v. 
Gober, 14 Vet. App. 39 (2000).  

In summary, there is no reliable evidence of tinnitus in 
service or within the post service year, and no reliable 
evidence attributing tinnitus to service.  The veteran's 
remote assertions as to the onset of tinnitus are not 
credible.  As the preponderance of the evidence is against 
the claim, there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection is denied.  


ORDER

Service connection for tinnitus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


